Citation Nr: 0021121	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  94-42 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
September 1953, and from March 1954 to March 1973.

This case was previously before the Board of Veterans' 
Appeals (Board) in May 1997 and July 1999, on which occasions 
it was remanded for additional development.  Such development 
having been accomplished, the case is now, once more, before 
the Board for appellate review.  


FINDING OF FACT

A chronic low back disorder is not shown to have been present 
in service, or for many years thereafter, nor is it the 
result of any incident or incidents of the veteran's periods 
of active military service.  


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by active military service, nor may arthritis of the lumbar 
spine be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reveal that, in early January 1967, 
the veteran was seen for, among other things, a complaint of 
pain about his rib cage and in his lower back.  At the time 
of evaluation, no pertinent diagnosis was noted.  

A service medical examination conducted in February 1967 was 
negative for history, complaints, or abnormal findings 
indicative of the presence of low back pathology.

In mid-March 1967, the veteran was seen for complaints of "on 
and off" pain in his abdomen and back.  Approximately three 
months later, the veteran was again heard to complain of 
vague aches and pains in his back, chest, and abdomen.  The 
following day, it was noted that most of the veteran's 
symptoms appeared to be the result of "esophagitis."  No 
pertinent diagnosis was noted.

In mid-December 1970, the veteran was seen for follow up of 
various ankle-related problems.  At the time of evaluation, 
there were noted various nodular swellings about the distal 
interphalangeal joints of the veteran's fingers.  
Additionally noted was that this was "characteristic" of 
osteoarthritis, which was "moderately severe" considering the 
veteran's age.  

Radiographic studies of the veteran's abdomen conducted in 
early October 1971 were consistent with a very slight 
scoliotic curvature convexed toward the right, with a 
suggestion of narrowing of the 4th lumbar disc space.

A service medical examination of June 1972 was negative for 
history, complaints, or abnormal findings indicative of the 
presence of low back pathology.

In early July 1972, the veteran was heard to complain of 
"vague discomfort" in his finger joints, knees, and both 
ankles.  In reviewing prior laboratory studies, two of the 
veteran's RA factors were positive, and all uric acids (3) 
were slightly elevated.  The clinical impression was of a 
"strong possibility" of early rheumatoid arthritis.

In mid-August 1972, it was noted that two out of three 
rheumatoid arthritis factors had been positive "to a slight 
degree."  The veteran's uric acids were described as within 
normal limits.  Clinically and physically, there was no 
evidence whatever of pathology of the ankles or knees, and 
radiographic studies were within normal limits.  It was noted 
at the time that the veteran might "very well" have very 
early rheumatoid arthritis, which was present in a 
"subclinical form."

Radiographic studies of the veteran's hands conducted in mid-
September 1972 was significant for a tiny focus of soft 
tissue calcification (or ossification) at the distal end of 
the proximal phalanx of the veteran's left fourth finger, but 
no fracture.  Additionally noted was the presence of early 
osteoarthritic narrowing of the interphalangeal joints of 
both of the veteran's hands.

At the time of a service separation examination/medical board 
proceeding in September 1972, there was noted the presence of 
suspected early rheumatoid arthritis.  

Radiographic studies of the veteran's abdomen conducted in 
October 1972 were consistent with intact bony structures, 
with the possible exception of spina bifida occulta of the 
1st sacral segment.  

In January 1973, the veteran was hospitalized at a service 
medical facility in order that he might undergo medical board 
proceedings regarding, among other things, arthralgias of 
both ankles.  At the time of admission, the veteran gave a 
three-year history of low back pain, for which he had 
received treatment in the form of medication.  Following 
consultation by rheumatology service, it was noted that there 
was "no evidence" that the veteran had rheumatoid arthritis.  
The veteran's spine and musculoskeletal system were within 
normal limits, and the pertinent diagnosis was "suspected 
rheumatoid arthritis of the ankles, no disease found."

In May 1992, a Department of Veterans Affairs (VA) orthopedic 
examination was accomplished.  At the time of evaluation, the 
veteran gave a history of back pain beginning in the 1960's 
while in service.  Reportedly, while in service, the veteran 
was a medical tech, and hurt his back "while moving 
patients."  According to the veteran, his back hurt only 
periodically, that is, "when standing or bending."

On physical examination, the veteran's lumbar spine showed no 
evidence of pain on palpation, and no gross pathology.  Range 
of motion measurements showed forward flexion only slightly 
reduced to 90 degrees, with extension backward, lateral 
flexion, and rotation all within normal limits.  Examination 
of the veteran's cervical vertebrae revealed no gross 
pathology, and the range of motion was entirely normal.  
Radiographic studies of the veteran's lumbosacral spine 
showed a very mild, S-shaped scoliosis, in addition to 
localized spurs in some vertebral bodies.  The radiographic 
impression was of a very minimal degenerative process, and 
the pertinent diagnosis was rule out osteoarthritis versus 
discogenic disease of the lumbar spine.  

VA outpatient treatment records covering the period from May 
1994 to March 1997 show treatment during that time for 
various back-related problems.  

On VA orthopedic examination of the veteran's lumbar spine 
conducted in September 1997, it was noted that the veteran's 
claims folder and medical records had been reviewed.  The 
veteran gave a history of longstanding low back pain, but 
denied any specific injury.  At the time of evaluation, the 
veteran displayed some mild paravertebral muscle spasm of the 
lumbar spine, with no postural abnormality, or fixed 
deformity.  Range of motion measurements showed forward 
flexion to 70 degrees, with backward extension from 30 to 44 
degrees, left lateral flexion to 25 degrees, right lateral 
flexion to 30 degrees, and rotation on both the right and 
left to 30 degrees.  The veteran stated that he experienced 
discomfort in all ranges of motion, but, most significantly, 
on forward flexion and backward extension, and right and left 
lateral rotation.  Previous radiographic studies completed in 
July 1996 reportedly showed evidence of osteoarthritis in the 
area from the 2nd to the 5th lumbar vertebrae.  Magnetic 
resonance imaging completed in September 1997 reportedly 
showed evidence of moderate degenerative joint disease with a 
right-sided facet at L5 - S1.  Reportedly, a bone scan 
completed in December 1996 showed arthritic degenerative 
changes in the midcervical spine, as well as at the level of 
the 5th lumbar vertebra.  

Following examination, it was noted that recent radiographic 
studies did not show any evidence of spina bifida occulta.  
Regarding the veteran's scoliotic curvature, it was noted 
that this problem was most likely secondary to the veteran's 
chronic low back pain, but that the scoliotic curvature was 
minimal, and did not represent "any significant disability."  
Further noted was that the scoliotic curvature noted in 
service was the "same scoliotic curvature" presently shown, 
and most "probably" represented a developmental defect.  

In September 1999, an opinion was solicited from a VA 
physician regarding the likelihood that the veteran's 
currently-identified degenerative joint disease of the lumbar 
spine was etiologically related to his inservice complaints 
of low back pain.  Following a review of the veteran's claims 
folder, the physician noted that the veteran did in fact 
complain of a long history of low back pain, but that he 
denied any specific injury, and felt that his feet might be 
affecting his low back.  Radiographic studies of the 
veteran's lumbar spine conducted in September 1997 reportedly 
showed only mild osteoarthritis in the area of the 2nd 
through the 5th lumbar vertebrae, in addition to some mild 
scoliosis of the upper dorsal spine with convexity to the 
left.  Magnetic resonance imagining conducted in September 
1997 reportedly showed moderate degenerative joint disease, 
with a right-sided facet in the area of the 5th lumbar 
vertebra and 1st sacral segment.  In reviewing the veteran's 
claims folder and medical history during service, there was 
no history of any back injury.  Most of the veteran's back 
complaints during service were in regard to his midthoracic 
spine, and felt to be most likely related to gastrointestinal 
symptoms of hiatal hernia and reflux esophagitis.  
Accordingly, it was felt that it was "at least as likely as 
not" that the veteran's degenerative joint disease of the 
lumbar spine was not related to his service-connected low 
back pain.  


Analysis

At the outset, the Board is of the opinion that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).  That is, he has 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
in order to comply with the duty to assist him mandated by 
38 U.S.C.A. § 51079a) (West 1991 & Supp. 1999).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1999).  Moreover, where a veteran served continuously 
for ninety (90) days or more during a period of war, or 
during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Finally, service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1999).

In the present case, service medical records fail to 
demonstrate the presence of chronic low back pathology for 
which service connection might appropriately be granted.  In 
that regard, while on a number of occasions in service, the 
veteran received treatment for various low-back related 
complaints, these episodes were apparently acute and 
transitory in nature, and resolved without residual 
disability.  While in October 1972, during the veteran's 
second period of active service, there was noted the presence 
of "possible" spina bifida occulta of the 1st sacral segment, 
as of the time of a recent VA orthopedic examination in 
September 1997, radiographic studies showed no evidence of 
that pathology.  Moreover, the slight scoliotic curvature 
noted on inservice X-ray studies in October 1971 was later 
described as "developmental" in nature, and, as such, an 
inappropriate subject for a grant of service connection.  See 
38 C.F.R. § 3.303(c) (1999).  

Rheumatoid arthritis, suspected on a number of occasions 
during the veteran's active service, was later disproven, 
based on various laboratory tests and other clinical 
findings.  Indeed, the earliest clinical indication of the 
presence of chronic low back pathology for which service 
connection might appropriately be granted is revealed by a VA 
orthopedic examination dated in May 1992, almost 20 years 
following the veteran's final separation from service, at 
which time there was noted a "very minimal degenerative 
process" of the veteran's lumbar spine.  Of great 
significance is the fact that, as of the time of a recent VA 
orthopedic examination in September 1999, this degenerative 
process was described as unrelated to the veteran's inservice 
low back pain.  

The Board acknowledges that, during the course of a personal 
hearing in February 1993, the veteran attributed his low back 
pathology to the "constant stress and strain" involved in 
lifting patients from beds to wheelchairs, or to litters, 
etc.  (See Transcript at page 4).  Generally, lay persons 
ostensibly untrained in medicine can provide personal 
accounts of symptomatology, but cannot provide evidence 
constituting a medical conclusion, such as an opinion as to 
the medical characteristics of symptoms or the etiology of a 
disease.  For the most part, medical testimony must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Layno v. Brown, 5 
Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Thus, while the veteran's testimony is 
sincere, he does not have the requisite competence to render 
an opinion as to the cause of his currently-shown low back 
disability.

In conclusion, based upon a review of the entire evidence of 
record, the Board is unable to reasonably associate the 
veteran's current low back pathology, first persuasively 
documented many years following service discharge, with any 
incident or incidents of his period of active military 
service.  The preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for a 
low back disorder.  Under such circumstances, the veteran's 
claim must be denied.  






ORDER

Service connection for a low back disorder is denied.  




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals






	(CONTINUED ON NEXT PAGE)




 

